internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-138879-01 date date legend corporation corporation distributing controlled sub sub sub company company country x country y product product individual a plr-138879-01 individual b v w x y z bank fund date this letter responds to your letter dated date requesting rulings under sec_368 and sec_355 additional information was received in letters dated september and date the information submitted in your letters is summarized below individual a and individual b each own v shares z of the outstanding_stock of corporation which owns all of the stock w shares of corporation which owns all of the stock of distributing distributing is engaged in the manufacturing and sale of product and product during the year ending on date distributing moved the production of product to country x company an unrelated country x corporation will assemble product for distributing distributing continues to be involved in all other aspects of the management and operation of its product business including product and process engineering the scheduling of production the purchase of parts for the production operation the provision of manufacturing equipment the receipt of the finished product and the sale of the finished product to the customers of distributing distributing owns all of the stock of sub and sub and z of the stock of sub sub is a country y company the remaining z of sub is owned by a country y company company none of the shareholders of company are u s citizens or residents sub sub and sub are each engaged in the product business bank proposes to offer the product business more favorable loan terms than it currently enjoys specifically bank proposes to offer both an additional loan amount and a reduced interest rate however this more favorable loan is specifically conditioned upon distributing separating its product business from its product business accordingly distributing has proposed the following transaction plr-138879-01 for valid business reasons corporation will merge into corporation and the former corporation shareholders individual a and individual b will each receive z of the corporation stock fund will loan money to corporation in consideration for the loan corporation will pay interest and issue x of its stock less than to fund resulting in the stock interest of each of individual a and individual b in corporation dropping from z to y distributing will transfer the assets of the product business to a newly formed corporation controlled as well as all of the stock of sub sub and sub in exchange for all of the controlled stock and the assumption by controlled of the liabilities associated with the transferred assets of the product business distributing will distribute all of the controlled stock to corporation the first distribution and corporation will distribute the controlled stock it received from distributing to individual a individual b and fund the second distribution the first distribution and the second distribution are sometimes referred to as the distributions the following representations have been made in connection with the proposed transaction a b c d e the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled within the meaning of sec_357 plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the transfer of assets and liabilities to controlled will not result in a situation in which one party recognizes income but another party recognizes the deductions associated with such income or one party owns property but another party recognizes the income associated with such property no intercorporate debt will exist between distributing and controlled at the time or or subsequent to the distribution of the controlled stock distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years plr-138879-01 f g h i j k l m n distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution distributing is not aware of nor is distributing planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled no part of the consideration to be distributed by distributing in the first distribution is being received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information provided on behalf of distributing is representative of distributing’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted except that company will assemble product for distributing in country x as discussed above distributing continues to be involved in all other aspects of the management and operation of its product business the five years of financial information provided on behalf of controlled is representative of controlled’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the financial information provided on behalf of corporation is representative of corporation 2’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distributions distributing and corporation on the one hand and controlled on the other hand will each continue the active_conduct of their respective trades_or_businesses independently and with their separate employees o the distribution of controlled common_stock by distributing to plr-138879-01 corporation in the first distribution is carried out for the corporate business_purpose of enhancing controlled’s borrowing ability specifically bank proposes to offer both an additional loan amount and a reduced interest rate to controlled only if the distributions occur thus the distribution of controlled common_stock in the first distribution is motivated in whole or substantial part by this corporate business_purpose no part of the consideration to be distributed by corporation in the second distribution is being received by a shareholder of corporation as a creditor employee or in any capacity other than that of a shareholder of corporation the distribution of controlled common_stock by corporation to individual a individual b and fund in the second distribution is carried out for the corporate business_purpose of enhancing controlled’s borrowing ability specifically bank proposes to offer both an additional loan amount and a reduced interest rate to controlled only if the distributions occur thus the distribution of controlled common_stock in the second distribution is motivated in whole or substantial part by this corporate business_purpose immediately after the distributions at least percent of the fair_market_value of the gross assets of corporation will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 there is no plan or intention by the shareholders of corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in either corporation or controlled after the distributions there is no plan or intention by either corporation or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distributions there is no plan or intention to liquidate distributing_corporation or controlled to merge distributing_corporation or controlled with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the distributions except in the ordinary course of business neither corporation nor any of its subsidiaries have accumulated their receivables or made extraordinary payment of their payables in anticipation of the distributions immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the p q r s t u v w plr-138879-01 x y z applicable intercompany_transaction regulations under sec_1_1502-13 and sec_1 as in effect at the time of the distributions immediately before and immediately after the distributions neither distributing nor corporation will have an excess_loss_account with respect to the stock of any subsidiary distributing_corporation controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distributions except as described below payments made in connection with all continuing transactions if any between corporation or its subsidiaries and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length only certain computer equipment will be shared distributing will continue to own the computers used to operate the financial systems of both companies one or two employees will continue to manage this administrative function for the foreseeable future equipment and service cost will be charged to controlled at cost aa no party to the distributions is an investment_company as defined in sec_368 and iv bb for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the first distribution cc for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the first distribution dd for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of corporation stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying section plr-138879-01 d ending on the date of the second distribution ee for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the second distribution based solely on the information submitted and the representations made we have concluded that the transfer by distributing of the assets of the product business as well as the stock of sub sub and sub to controlled in exchange for all of the controlled voting common_stock and the assumption by controlled of the liabilities associated with the transferred assets of the product business followed by the distribution by distributing of the controlled stock will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled of the product business sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of the assets of the product business as well as the stock of sub sub and sub in exchange for its issuance of shares of controlled stock sec_1032 controlled’s basis in each asset of the product business as well as the stock of sub sub and sub received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset of the product business as well as the stock of sub sub and sub received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the first distribution of the stock in controlled to corporation sec_355 sec_355 sec_355 and sec_361 plr-138879-01 no gain_or_loss will be recognized to and no amounts will be included in the income of corporation upon its receipt of controlled stock in the first distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of corporation after the first distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the first distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by corporation will in each instance include the holding_period of the distributing stock with respect to which the first distribution will be made provided that the distributing stock is held as a capital_asset by corporation on the day of the first distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 corporation will not recognize gain_or_loss upon the second distribution of the stock of controlled to individual a individual b and fund sec_355 sec_355 sec_355 and sec_361 revrul_62_138 1962_2_cb_95 no gain_or_loss will be recognized and no amounts will be included in the income of individual a individual b and fund upon their receipt of controlled stock in the second distribution sec_355 the aggregate basis of the corporation stock and the controlled stock in the hands of each of individual a individual b and fund after the second distribution will equal the aggregate adjusted_basis of the corporation stock held immediately before the second distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by individual a individual b and fund will in each instance include the holding_period of the corporation stock with respect to which the second distribution will be made provided that the corporation stock is held as a capital_asset by its shareholders on the day of the second distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between corporation and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 plr-138879-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the tax consequences of steps and of the proposed transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination alfred c bishop jr sincerely chief branch office of associate chief_counsel corporate
